        Case 1:20-cr-00397-PGG Document 127 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                  ORDER
 JOANNA DEJESUS,
                                                             20 Cr. 397 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing currently scheduled for August 26, 2021 is adjourned to

September 7, 2021 at 12:00 p.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 23, 2021
